Citation Nr: 0531002	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  01-08 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hand 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1997 to June 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2001 rating decision, and was remanded in July 
2003.  At the time of the July 2003 remand, the issue of 
entitlement to service connection for a low back disability 
was also on appeal.  However, by a June 2004 rating decision, 
the RO granted service connection for chronic facet syndrome, 
L5 disc degeneration.  This decision represents a full grant 
of the benefits on that claim for service connection, and 
therefore it will not be further discussed. 

In May 2002, the veteran testified at a video conference 
hearing before a veterans law judge.  In a September 2005 
letter, the Board informed the veteran that this veterans law 
judge is no longer employed by the Board and that a new 
hearing would be scheduled if he so requested.  He was 
further advised that if no reply to the letter was received 
within 30 days, the Board would proceed accordingly.  To 
date, no reply has been received from the veteran, and the 
Board will therefore proceed without further delay.


FINDING OF FACT

The preponderance of the evidence fails to reflect that the 
veteran currently has a bilateral hand condition which was 
incurred in or aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hand 
condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran has claimed (such as noted in a March 2003 
letter) that he injured his hand in service as a result of 
working on large tank sprockets while on active duty.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  The 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  Service connection for 
arthritis is presumed if it is manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With the exception of treatment for a superficial laceration 
to his right palm in May 1998, the veteran's service medical 
records contain no record of complaint, diagnosis, or 
treatment of any hand conditions. 

At a September 2000 VA examination, he complained of a one-
year history of bilateral hand pain.  He was also concerned 
about a bony prominence at the proximal interphalangeal joint 
of his left index finger.  He denied, however, history of 
injury, trauma or surgery to the hands.  Although examination 
revealed some tenderness to palpation of the left index 
finger at the proximal interphalangeal joint, an x-ray was 
normal and the VA examiner concluded that there was 
insufficient clinical evidence to warrant a diagnosis of any 
acute or chronic disorder or residual thereof.  

Private outpatient records reflect treatment for complaints 
of hand pain in May 2002, and findings of arthralgia of the 
hands and hand pain, rule out giant cell tumor.

A January 2003 VA radiology report revealed asymmetric soft 
tissue about the second, fourth, and fifth proximal 
interphalangeal joints , as well as hyperflexion of the first 
interphalangeal joint that may have been positional.  A 
February 2004 VA peripheral nerves examination revealed an 
impression of bilateral hand grip, wrist pain, and weakness.  
Nerve conduction studies revealed no evidence of distal or 
proximal median neuropathy, nor any ulnar neuropathy.  In a 
March 2004 VA examination report, the examiner stated that 
the veteran potentially had tendonitis in both wrists.  
However, the examiner stated, there was no other specific 
abnormality to account for the veteran's problems.  

It is apparent that the post-service medical records do not 
show a current, specific diagnosis of a bilateral hand 
condition beyond that of recurrent hand pain.  Pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  There 
is no evidence that the veteran has ever been diagnosed as 
having arthritis of the hands.  Most importantly, there is no 
competent evidence of record linking any bilateral hand 
condition (such as it is) to the veteran's period of active 
duty.  

The Board has considered the veteran's lay statements 
regarding his bilateral hand symptoms.  Although a lay person 
is competent to testify only as to observable symptoms, see 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is 
not competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the medical 
evidence is more probative of the issue, and it outweighs the 
lay statements.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

The preponderance of the evidence is against the veteran's 
claim and therefore it must be denied.  38 U.S.C.A. 
§ 5107(b).

II.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and provides an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

VA provided the veteran VCAA notice via a December 2003 
letter, which clearly advised him of the first, second and 
third elements required by Pelegrini II.  He has never been 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  However he has 
effectively been notified of the need to provide such 
evidence.  Letters sent in February 2001, April 2001 and 
December 2003 informed him that additional information or 
evidence was needed to support his claim and asked him to 
send the information or evidence to the RO.  In addition, a 
June 2004 supplemental statement of the case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes the 
"any evidence in the claimant's possession" language.  
Under these circumstances the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession. 

Although VCAA notice was provided after the initial 
adjudication of the veteran's claim, he was not prejudiced 
thereby because this was harmless error.  VA sent the veteran 
VCAA notice in December 2003 and readjudicated his claim in 
the June 2004 supplemental statement of the case.  VA has 
also provided him every opportunity to submit evidence, argue 
for his claim, and respond to VA notices.  

Numerous service, VA, and private medical records are in the 
file, as is the transcript of the May 2002 Board hearing.  
The veteran underwent several VA examinations between 
February 2000 and March 2004 (and the reports of these 
examinations have been obtained and reviewed).  The veteran 
has not indicated that there are any outstanding records 
pertaining to his claim.  

VA has satisfied its duties to notify and assist in 
accordance with the VCAA, and additional development efforts 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Therefore, the veteran is not prejudiced by the 
Board's adjudication of his claim.  
 

ORDER

Service connection for a bilateral hand condition is denied.



____________________________________________
David A. Saadat
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


